Exhibit 10.2

 

ALLOS THERAPEUTICS, INC.

CONSULTANT AGREEMENT FOR

Michael E. Hart

 

This Consultant Agreement (“Agreement”) is entered into by and between Michael
E. Hart, an individual (“Consultant”), and Allos Therapeutics, Inc., a Delaware
corporation (the “Company”), effective as of May 10, 2006 (“Effective Date”).

 

Whereas, the Company is a biopharmaceutical company currently focused on
developing and commercializing three innovative drugs for the treatment of
cancer: EFAPROXYN™ (efaproxiral), PDX (pralatrexate) and RH1 (collectively, the
“Products”);

 

Whereas, Consultant, having been involved with the Company since 1999 and
serving as its President and Chief Executive Officer from 2001 to 2006, is a
significant source of historical knowledge regarding the Company’s operations
and corporate development strategies;

 

Whereas, Consultant and the Company are parties to that certain Separation
Agreement dated as of March 1, 2006, and amended as of March 9, 2006 and May 10,
2006, pursuant to which Consultant has resigned from his positions as President
and Chief Executive Officer of the Company (the “Separation Agreement”);

 

Whereas, pursuant to Section 1(d) of the Separation Agreement, the parties have
agreed that Consultant shall be retained as a Consultant commencing as of the
date that Consultant ceases to serve as a member of the Company’s Board of
Directors until December 31, 2007 to allow the Company to retain the benefit of
Consultant’s knowledge; and

 

Whereas, Consultant has tendered his resignation as a director effective
immediately prior to the Company’s 2006 annual meeting of stockholders to be
held on May 10, 2006 and the parties hereby desire to mutually agree upon the
terms and conditions of Consultant’s consulting relationship with the Company.

 

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is agreed by and between the parties as follows:

 

1.                                      Consulting Relationship.

 

1.1                               Consulting Services.  As part of the services
provided by Consultant to the Company pursuant to this Agreement, Consultant
shall:

 

(a)                                  Advise and assist the Company with
corporate development projects and activities;

 

(b)                                  Perform such other services which relate to
Consultant’s areas of expertise and which the Company’s executive officers
believe would be beneficial to the Company (collectively, the “Consulting
Services”).

 

1

--------------------------------------------------------------------------------


 

1.2                               Performance.  Consultant agrees to provide an
average of at least 10 hours of Consulting Services per month. The Consulting
Services will generally not exceed 20 hours per month, although the time
commitment required during any specific monthly period may vary from the time
commitment required in other periods. Consultant will render the Consulting
Services to the best of his ability. Consultant will submit monthly project
summaries to the Company identifying the Consulting Services provided and the
amount of hours utilized to perform the Consulting Services. The manner and
means by which Consultant chooses to perform the Consulting Services are in
Consultant’s sole discretion and control. Consultant agrees to exercise the
highest degree of professionalism, and to utilize his best efforts, skills,
expertise and creative talents in performing such Consulting Services. In
performing Consulting Services, Consultant agrees to provide his own equipment,
tools and other materials. Consultant shall perform his Consulting Services in a
timely and professional manner consistent with industry standards. Consultant
agrees to provide the Consulting Services at the times reasonably requested by
the Company; provided that, the Company will reasonably cooperate with
Consultant in the event that he has conflicts in connection with other
obligations, whether such obligations are work related or personal. Consultant
may not subcontract or otherwise delegate his obligations under this Agreement
without the Company’s prior written consent.

 

2.                                      Compensation.

 

2.1                               Compensation.  Consultant acknowledges and
agrees that the payments being made to him and the benefits being provided to
him under the Separation Agreement are partially in consideration of his
agreement to provide the Consulting Services hereunder and that Consultant shall
not be entitled to any additional compensation or benefits in connection with
the performance of such Consulting Services.

 

2.2                               Expenses.  Consultant shall receive, against
presentation of proper receipts and vouchers, reimbursement for direct and
reasonable out-of-pocket expenses incurred by him in connection with the
performance of services hereunder, according to the policies of the Company.

 

3.                                      Independent Contractor Status.

 

Consultant’s relationship with the Company will be that of an independent
contractor and nothing in this Agreement should be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of the Company and is not authorized to make any representation,
contract, or commitment on behalf of the Company. Consultant will not be
entitled to any of the benefits which the Company may make available to its
employees. Notwithstanding the foregoing, the Company will withhold income and
employment taxes from all payments made under the Separation Agreement and will
report all such amounts as wages to Consultant on Form W-2. Because Consultant
is an independent contractor, the Company will not make unemployment insurance
or disability insurance contributions; or obtain workers’ compensation insurance
on Consultant’s behalf. Further, Consultant acknowledges and agrees that the
Company will withhold income and employment taxes upon any exercise of a stock
option by Consultant, and no shares will be issued pursuant to any such exercise
unless and until Consultant fully reimburses the Company for such taxes either

 

2

--------------------------------------------------------------------------------


 

via withholding from payments otherwise due Consultant or by a cash payment from
Consultant (or Consultant’s broker) to the Company.

 

4.                                      Proprietary Information Obligations.

 

4.1                               Proprietary Information.  Consultant agrees
during the Consulting Period and thereafter that he will take all steps
reasonably necessary to hold the Company’s Proprietary Information in trust and
confidence, will not use Proprietary Information in any manner or for any
purpose not expressly set forth in this Agreement, and will not disclose any
such Proprietary Information to any third party without first obtaining the
Company’s express written consent on a case-by-case basis. By way of
illustration, but not limitation, “Proprietary Information” includes (a) the
Company’s technology, including, but not limited to, discoveries, inventions,
research and development efforts, data, software, trade secrets, processes,
samples, media, gene sequences and/or cell lines (and procedures and
formulations for producing any such samples, media, gene sequences and/or cell
lines), mask works, chemical compounds, biological materials, vectors, viruses,
assays, plasmids, formulas, methods, product and know-how and show-how; and all
derivatives, improvements, additions, modifications, and enhancements to any of
the foregoing, including any such information or material created or developed
by Consultant under this Agreement (hereinafter collectively referred to as
“Developments”); and (b) information regarding plans for research, development,
new products, marketing and selling, merchandising, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of
employees and contractors of the Company. Notwithstanding the other provisions
of this Agreement, nothing received by Consultant will be considered to be
Company Proprietary Information if (i) it has been published or is otherwise
readily available to the public other than by a breach of this Agreement;
(ii) it has been rightfully received by Consultant from a third party without
confidential limitations; (iii) it has been independently developed for
Consultant by personnel or agents having no access to Company Proprietary
Information; or (iv) it was known to Consultant prior to its first receipt from
the Company.

 

4.2                               Third Party Information.  Consultant
understands that the Company has received and will in the future receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Consultant agrees to hold Third Party Information in confidence and
not to disclose to anyone (other than the Company personnel who need to know
such information in connection with their work for the Company) or to use,
except in connection with Consultant’s work for the Company, Third Party
Information unless expressly authorized in writing by an officer of the Company.

 

4.3                               No Conflict of Interest.  Consultant agrees
during the term of this Agreement not to accept work or enter into a contract or
accept an obligation inconsistent or incompatible with Consultant’s obligations
under this Agreement or the scope of services rendered for the Company.
Consultant warrants that to the best of his knowledge, there is no other
existing contract or duty on Consultant’s part inconsistent with this Agreement,
unless a copy of such contract or a description of such duty is attached to this
Agreement as Exhibit B. Consultant further agrees not to disclose to the
Company, or bring onto the Company’s premises, or induce

 

3

--------------------------------------------------------------------------------


 

the Company to use any confidential information that belongs to anyone other
than the Company or Consultant.

 

4.4                               Disclosure of Work Product.  As used in this
Agreement, the term “Work Product” means any development, whether or not
patentable, and all related know-how, designs, trademarks, formulae, processes,
manufacturing techniques, trade secrets, ideas, artwork or other copyrightable
or patentable works. Consultant agrees to disclose promptly in writing to the
Company, or any person designated by the Company, all Work Product which is
solely or jointly conceived, made, reduced to practice, or learned by Consultant
in the course of any work performed for the Company (“Company Work Product”).
Consultant represents that any Work Product relating to Products or to the
Company’s business which Consultant has made, conceived or reduced to practice
as of the Effective Date that is not otherwise subject to assignment to the
Company under the Consultant’s previously executed
Confidentiality/Non-solicitation/Non-Compete Agreement attached hereto as
Exhibit A (“Prior Work Product”) has been disclosed in writing to the Company
and attached to this Agreement as Exhibit C. If disclosure of any such Prior
Work Product would cause Consultant to violate any prior confidentiality
agreement, Consultant understands that he is not to list such Prior Work Product
in Exhibit C but he will disclose a cursory name for each such invention, a
listing of the party(ies) to whom it belongs, and the fact that full disclosure
as to such Prior Work Product has not been made for that reason. A space is
provided in Exhibit C for such purpose.

 

4.5                               Ownership of Work Product.  Consultant agrees
that any and all developments conceived, written, created or first reduced to
practice in the performance of Consulting Services shall be the sole and
exclusive property of the Company.

 

4.6                               Assignment of the Company Work Product.
 Consultant irrevocably assigns to the Company all right, title and interest
worldwide in and to Company Work Product and all applicable intellectual
property rights related to Company Work Product, including without limitation,
copyrights, trademarks, trade secrets, patents, moral rights, contract and
licensing rights (the “Proprietary Rights”). Except as set forth below,
Consultant retains no rights to use Company Work Product and agrees not to
challenge the validity of the Company’s ownership in Company Work Product.
Consultant hereby grants to the Company a non-exclusive, royalty-free,
irrevocable and world-wide right, with rights to sublicense through multiple
tiers of sublicensees, to distribute, reproduce, make derivative works of,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import and offer for sale any
Prior Work Product incorporated or used in Company Work Product for the purpose
of developing and marketing Company products, but not for the purpose of
marketing Prior Work Products separate from Company products.

 

4.7                               Waiver or Assignment of Other Rights.  If
Consultant has any rights to Company Work Product that cannot be assigned to the
Company, Consultant unconditionally and irrevocably waives the enforcement of
such rights, and all claims and causes of action of any kind against the Company
with respect to such rights, and agrees, at the Company’s request and expense,
to consent to and join in any action to enforce such rights. If Consultant has
any right to Company Work Product that cannot be assigned to the Company or
waived by Consultant, Consultant unconditionally and irrevocably grants to the
Company during the term of such rights, an exclusive, irrevocable, perpetual,
worldwide, fully paid and royalty-free license, with

 

4

--------------------------------------------------------------------------------


 

rights to sublicense through multiple levels of sublicensees, to reproduce,
create derivative works of, distribute, publicly perform and publicly display by
all means now known or later developed, such rights.

 

4.8                               Assistance.  Consultant agrees to cooperate
with the Company or its designee(s), both during and after the term of this
Agreement, in the procurement and maintenance of the Company’s rights in Company
Work Product and to execute, when requested, any other documents deemed
necessary by the Company to carry out the purpose of this Agreement. Consultant
agrees to execute upon the Company’s request a signed transfer of copyright to
the Company in the form attached to this Agreement as Exhibit D for all Company
Work Product subject to copyright protection, including, without limitation,
notes, sketches, drawings and reports.

 

4.9                               Enforcement of Proprietary Rights.  Consultant
will assist the Company in every proper way to obtain, and from time to time
enforce, United States and foreign Proprietary Rights relating to Company Work
Product in any and all countries. To that end Consultant will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Proprietary
Rights and the assignment thereof. In addition, Consultant will execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designee. Consultant’s obligation to assist the Company with respect to
Proprietary Rights relating to such Company Work Product in any and all
countries shall continue beyond the termination of this Agreement, but the
Company shall compensate Consultant at a reasonable rate after such termination
for the time actually spent by Consultant at the Company’s request on such
assistance.

 

4.10                        Execution of Documents.  In the event the Company is
unable for any reason, after reasonable effort, to secure Consultant’s signature
on any document needed in connection with the actions specified in the preceding
Sections 4.8 and 4.9, Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and attorney in
fact, which appointment is coupled with an interest, to act for and in his
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Consultant. Consultant hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which Consultant now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

 

5.                                      Other Activities.

 

5.1                               Other Services.  Consultant is free to enter
any contract to provide services to other business entities, except any contract
which would tend to induce Consultant to violate this Agreement. Further, during
the term of this Agreement, Consultant will not, without the prior written
consent of the Company, perform any services related to the development,
preparation, manufacture, marketing or sale of any drugs or therapeutics that
may reasonably be considered to compete with any Products, whether on behalf of
his own interest or that of any other person or entity.

 

5

--------------------------------------------------------------------------------


 

5.2                               Noncompetition.  During and for a period of
six (6) months immediately following termination of this Agreement, Consultant
will not, directly or indirectly, without the prior written consent of the
Company: own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, employee, consultant, partner, principal, agent,
representative, licensor, licensee or otherwise with, any business or enterprise
engaged in any business which is competitive or is preparing to be competitive
with the business of the Company (“Competitive Activity”). As used herein,
Competitive Activity will mean the development, manufacture, marketing, or sale
of any drugs or therapeutics that may reasonably be considered to compete with
any Products. Notwithstanding the above, Consultant will not be deemed to be
engaged directly or indirectly in any Competitive Activity if Consultant
participates in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded. During and for a period of six (6)
months immediately following termination of this Agreement, Consultant agrees
not to acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by him to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise.

 

5.3                               Noninterference with Business.  During and for
a period of six (6) months immediately following termination of this Agreement,
Consultant agrees not to directly or indirectly solicit or induce any Company
employee or independent contractor of the Company to terminate or breach an
employment, contractual or other relationship with the Company.

 

6.                                      Term; Termination.

 

6.1                               Term.  Unless sooner terminated in accordance
with this Section 6, the term of this Agreement shall commence on the Effective
Date and shall terminate on December 31, 2007. Notwithstanding the foregoing,
this Agreement shall automatically terminate immediately upon (i) Just Cause (as
defined below) or (ii) consummation of a Change in Control.

 

6.2                               Termination for Just Cause.  The Company may
terminate this Agreement immediately in its sole discretion for Just Cause. In
the event the Company terminates this Agreement pursuant to this Section 6.2,
the unexercised portion of Consultant’s then outstanding stock options,
including all vested and unvested shares, shall be immediately forfeited and
shall no longer be exercisable. The Company shall reimburse Consultant for any
business expenses that were incurred but not reimbursed as of the date of
termination. As used in this Agreement, “Just Cause” shall mean the occurrence
of one or more of the following: (i) Consultant’s conviction of a felony or a
crime involving moral turpitude or dishonesty; (ii) Consultant’s participation
in a fraud or act of dishonesty against the Company; (iii) Consultant’s
intentional and material damage to the Company’s property; (iv) Consultant’s
material breach of any provision of this Agreement or the Company’s written
policies that is not remedied by Consultant within fourteen (14) days of written
notice of such breach from the Board of Directors, or (v) Consultant’s failure
to perform the Consulting Services in accordance with Section 1.2 hereof at the
times reasonably requested by the Company.

 

6.3                               Termination by Consultant.  Consultant may
terminate this Agreement at his convenience upon ten (10) days prior written
notice to the Company. In the event the Consultant terminates this Agreement
pursuant to this Section 6.3, (i) the vesting of any unvested options to

 

6

--------------------------------------------------------------------------------


 

purchase the Company’s common stock granted to Consultant shall cease on the
date of termination, and (ii) the period during which Consultant’s then
outstanding vested options may be exercised shall be ninety (90) days after the
date of termination. In addition, the Company shall reimburse Consultant for any
business expenses that were incurred but not reimbursed as of the date of
termination.

 

6.4                               Termination by the Company without Just Cause.
 The Company may, at any time after January 1, 2007, terminate this Agreement at
its convenience and without Just Cause upon ten (10) days’ prior written notice
to Consultant. In the event that the Company terminates this Agreement without
Just Cause, then, notwithstanding anything contained in Consultant’s stock
option agreements to the contrary, (i) Consultant’s then outstanding stock
options shall be accelerated in full and such options shall become fully vested
and exercisable, and (ii) the period during which Consultant’s then outstanding
options may be exercised shall be extended until the earlier of (A) March 30,
2008; or (B) the last date to which such exercisability may be extended without
causing such options to be subject to Section 409A(a)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”); provided, however, that, in no event
shall such options be exercisable after the expiration date of such options as
set forth in the grant notice and/or agreement evidencing such options; and
provided further, that, notwithstanding anything to the contrary in this Section
6.4, in no event shall the exercisability of Consultant’s “1995 Plan Options”
(as defined in the Separation Agreement) be extended later than December 31,
2006. In addition, the Company shall reimburse Consultant for any business
expenses that were incurred but not reimbursed as of the date of termination.

 

6.5                               Change in Control.  In the event that the
Company consummates a Change in Control (as defined herein) within twelve (12)
months of the Effective Date of this Agreement, then, notwithstanding anything
contained in Consultant’s stock option agreements to the contrary, (i) the
vesting of Consultant’s then outstanding stock options (other than the 1995 Plan
Options) shall be accelerated in full and such options shall become fully vested
and exercisable in accordance with the 2000 Plan or the Company’s 2002 Broad
Based Equity Compensation Plan (the “2002 Plan”), as applicable, and (ii) in the
event the surviving corporation or acquiring corporation assumes Consultant’s
stock options in accordance with the terms of the 2000 Plan or the 2002 Plan or
the 2002 Plan, as applicable, in connection with such Change in Control, the
period during which Consultant’s then outstanding options (other than the 1995
Plan Options) may be exercised shall be extended to the earlier of: (A) twelve
(12) months after the date of termination of this Agreement; or (B) the last
date to which such exercisability may be extended without causing such options
to be subject to Section 409A(a)(1) of the Code; provided, that, in no event
shall such options be exercisable after the expiration date of such options as
set forth in the grant notice and/or agreement evidencing such options; and
provided further that, notwithstanding anything to the contrary in this Section
6.5, in no event shall the exercisability of Consultant’s 1995 Plan Options be
extended later than December 31, 2006. In addition, the Company shall reimburse
Consultant for any business expenses that were incurred but not reimbursed as of
the date of termination. As used in this Agreement, a “Change in Control” is
defined as; (a) a sale, lease, exchange or other transfer in one transaction or
a series of related transactions of all or substantially all of the assets of
the Company (other than the transfer of the Company’s assets to a majority-owned
subsidiary corporation); (b) a merger or consolidation in which the Company is
not the surviving corporation (other than a merger or consolidation in which
shareholders immediately before the merger or consolidation have, immediately
after the

 

7

--------------------------------------------------------------------------------


 

merger or consolidation, greater stock voting power); (c) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise (other than a reverse merger in which shareholders immediately
before the merger have, immediately after the merger, greater stock voting
power); or (d) any transaction or series of related transactions in which in
excess of 50% of the Company’s voting power is transferred.

 

6.6                               Termination of Company’s Obligations.
 Notwithstanding any provisions in this Agreement to the contrary, the Company’s
obligations, and Consultant’s rights pursuant to Sections 6.4 and 6.5 herein,
regarding acceleration of vesting and extension of the exercise periods for
Consultant’s stock options shall cease and be rendered a nullity immediately
should Consultant fail to comply with the provisions of Consultant’s previously
executed Confidentiality/Non-solicitation/Non-Compete Agreement attached hereto
as Exhibit A or breach any term or provision of Section 4 or Section 5 of this
Agreement.

 

6.7                               Parachute Payments.  Notwithstanding anything
contained herein to the contrary, if any payment or benefit (including, without
limitation, acceleration of stock option vesting and the value of a stock option
grant) Consultant receives or has previously received from the Company (“Company
Payment”) would, when combined with all payments or benefits to Consultant from
other sources in connection with any transaction involving the Company or its
stock, (i) constitute a “parachute payment” within the meaning of Section 280G
of the Code, and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Company
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Company Payment that would result in no
portion of the Company Payment being subject to the Excise Tax or (y) the
largest portion, up to and including the total, of the Company Payment,
whichever amount, after taking into account all applicable withholding taxes (if
any), income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Consultant’s receipt, on an after-tax basis, of the
greater amount of the Company Payment notwithstanding that all or some portion
of the Company Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Company Payment equals the Reduced Amount, reduction shall occur in the
following order unless Consultant elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the effective date of the event that triggers the Company Payment):
reduction of cash payments; cancellation of accelerated vesting of stock
options, restricted stock or other stock-based equity compensation (“Stock
Awards”); reduction of other benefits. In the event that acceleration of vesting
of Stock Awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Consultant’s Stock Awards
(i.e., earliest granted Stock Award cancelled last) unless Consultant elects in
writing a different order for cancellation.

 

6.8                               Return of Company Property.  Upon termination
of the Agreement or earlier as requested by the Company, Consultant will deliver
to the Company any and all drawings, notes, photographs, memoranda,
specifications, samples, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Work
Product or Proprietary Information of the Company. Consultant further agrees
that any property situated on

 

8

--------------------------------------------------------------------------------


 

the Company’s premises and owned by the Company, including work and storage
areas or filing cabinets, is subject to inspection by Company personnel at any
time with or without notice.

 

7.                                      General Provisions.

 

7.1                               Notices.  Any notices provided hereunder must
be in writing and will be deemed effective upon the earlier of personal delivery
(including personal delivery by facsimile), the third day after mailing by first
class mail, or the day following delivery by overnight courier, to the Company
at its primary office location and to Consultant at his address and facsimile
number as provided by Consultant to the Company in writing.

 

7.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
to the extent possible in conformance with the intent of the parties expressed
herein.

 

7.3                               Remedies.  Consultant’s duties regarding the
Company’s Proprietary Information will survive termination of his consulting
relationship with the Company and of this Agreement. Consultant acknowledges
that a remedy at law for any breach or threatened breach by his of the
provisions of Section 4 or Section 5 would be inadequate, and he therefore
agrees that the Company will be entitled to injunctive relief in case of any
such breach or threatened breach.

 

7.4                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, he or it will not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

7.5                               Complete Agreement.  This Agreement, including
Exhibits A, B, C and D, and the Separation Agreement constitute the complete,
final, and exclusive embodiment of the entire agreement between Consultant and
the Company with regard to the subject matter contained herein. It is entered
into without reliance on any promise or representation other than those
expressly contained herein or in the Separation Agreement, and it cannot be
modified or amended except in a writing signed by an officer of the Company and
Consultant. Each party has carefully read this Agreement, has been afforded the
opportunity to be advised of its meaning and consequences by his or its
respective attorneys, and signed the same of his or its own free will.

 

7.6                               Counterparts.  This Agreement may be executed
in two counterparts, each of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

7.7                               Headings.  The headings of the sections hereof
are inserted for convenience only and will not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.8                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Consultant
and the Company, and their respective successors,

 

9

--------------------------------------------------------------------------------


 

assigns, heirs, executors and administrators, except that Consultant may not
assign any of his duties hereunder and he may not assign any of his rights
hereunder without the written consent of the Company, which will not be withheld
unreasonably.

 

7.9                               Attorney Fees.  If either party brings any
action to enforce his or its rights hereunder, the prevailing party in any such
action will be entitled to recover his or its reasonable attorneys fees and
costs incurred in connection with such action.

 

7.10                        Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of Colorado.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have executed this Agreement as of the date and
year first written above.

 

Michael E. Hart,

Allos Therapeutics, Inc.

an Individual

a Delaware corporation

 

 

 

 

Sign:   /s/ Michael E. Hart

 

By:

    /s/ Paul L. Berns

 

 

 

Paul L. Berns

 

 

President & Chief Executive Officer

 

 

Date:

   May 10, 2006

 

Date:

   May 10, 2006

 

 

For copyright registration purposes only, Consultant

must provide the following information:

 

Date of Birth:

 

 

 

Nationality or Domicile:

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality/Non-solicitation/Non-Compete Agreement

 

[Original Executed Copy of Agreement Attached]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

CONFLICT OF INTEREST DISCLOSURE

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

PRIOR WORK PRODUCT DISCLOSURE

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all Prior Work Product that have been made or
conceived or first reduced to practice by Consultant alone or jointly with
others prior to my engagement by the Company:

 

ý                                    No inventions or improvements.

 

¨                                    See below:

 

 

 

 

¨                                    Additional sheets attached.

 

2.                                      Due to a prior confidentiality
agreement, Consultant cannot complete the disclosure under Section 1 above with
respect to inventions or improvements generally listed below, the proprietary
rights and duty of confidentiality with respect to which Consultant owes to the
following party(ies):

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

o            Additional sheets attached.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

ASSIGNMENT OF COPYRIGHT

 

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to the Company, a Delaware corporation, and its
successors and assigns, the copyright in and to the following work, which was
created by the following indicated author(s):

 

Title:                                                          

 

Author(s):                                                               

 

Copyright Office Identification No. (if any):                            

 

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

 

Executed this                             day of
                                               , 200  .

 

 

Signature:

 

 

 

 

 

 

Printed Name:

 

 

--------------------------------------------------------------------------------